                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MACLANE THOMAS SENTERS,                                             Case No. 6:20-cv-00166-IM

                      Plaintiff,                                     ORDER OF DISMISSAL

       v.

CIRCUIT COURT OF THE STATE OF
OREGON FOR LANE COUNTY, et al.,

                      Defendants.


IMMERGUT, District Judge.

       Plaintiff Maclane Thomas Senters ("Senters") is awaiting trial on felony charges. He

brings this civil rights action pursuant to 42 U.S.C. § 1983, complaining that his constitutional

rights were violated during his pretrial proceedings. Senters seeks money damages, a "cease and

desist order, and all other remedies deemed just and proper." This Court previously granted

Senters leave to proceed in forma pauperis. For the reasons set forth below, this Court dismisses

Senters' Complaint (ECF No. 2).

Ill

Ill

Ill

PAGE 1 - ORDER OF DISMISSAL
                                           STANDARDS

       This Court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, a plaintiff must allege facts which, when accepted as true,

give rise to a plausible inference that the defendants violated the plaintiff's constitutional rights.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57

(2007). Senters is proceeding as a self-represented litigant, and therefore this Court construes the

pleadings liberally and affords Senters the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89,

94 (2007).

                                           DISCUSSION

        Senters brings this action against the Public Defender Services of Lane County, the Lane

County Sheriffs Office, the Lane County Circuit Court, the Lane County District Attorney, Lane

County, the Oregon Judiciary Department, the Oregon Attorney General, and the State of

Oregon.

I.     Public Defender Services of Lane County

        Senters alleges that the Lane County Public Defender's Office "denied and neglected to

provide [him] with proper, effective, and honest representation." Pl.'s Compl. at 3. Senters

complains that his public defender (1) "gave [him] only 2 days to take a plea deal" and pressured

him to accept the plea offer, (2) failed to advise him of his right to a preliminary hearing, to

participate in grand jury proceedings, and to have bail set at his arraignment, (3) failed to apply

for Senters' release on bail, and (4) waived Senters' right to have the trial judge advise him of his

constitutional rights. Id at 3-4.

PAGE 2 - ORDER OF DISMISSAL
       This Court abstains from exercising jwisdiction over Senters' ineffective assistance of

counsel claim, except as it relates to Senters' release on bail, because resolution of the claim

would interfere with his ongoing criminal proceeding. It is well settled that absent extraordinary

circumstances, a federal court may not interfere with a pending state criminal proceeding that

implicates important state interests. ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754

F.3d 754, 758 (9th Cir. 2014); Younger v. Harris, 401 U.S. 37, 43-54 (1971); see also Smith v. Cty.

ofSanta Clara, 223 F. App'x 701, 702 (9th Cir. 2007) (holding that pretrial detainee must raise his

ineffective assistance of counsel claim in his ongoing criminal proceeding); Arevalo v. Hennessy,

882 F.3d 763, 766 (9th Cir. 2018) (holding that challenge to the process provided at bail hearing

would not interfere with pending criminal proceeding). Senters has not alleged any facts to support

the conclusion that extraordinary circumstances warrant federal intervention.

       Further, to the extent that Senters' claim relates to counsel's conduct as it relates to

Senters' release on bail, he fails to state a § 1983 claim because his allegations pertain to defense

counsel's performance of traditional functions of a lawyer dwing a criminal proceeding and

therefore do not support a reasonable inference that he acted under color of state law (a necessary

element of a§ 1983 action). See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (holding that a

public defender "performing a lawyer's traditional functions" does not act under color of state

law). Moreover, if Senters is seeking his release on bail, habeas corpus is his exclusive remedy.

II.    Lane County Sheriff's Department

       Senters alleges that the Lane County Sheriffs Department "restrained" him from learning

about his right to seek a preliminary hearing, participate in the grand jury proceedings, and seek

release on bail "by misinforming him of his rights verbally and in writing, in the inmate manual

and in posted signs." Pl.'s Compl. at 4. This Court construes these allegations as a claim for the

denial of meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817,828 (1977) (holding

PAGE 3 - ORDER OF DISMISSAL
that "the fundamental constitutional right of access to the courts requires prison authorities to assist
                                                      /
inmates in the preparation and filing of meaningful legal papers"). So construed, this Court

dismisses the claim because Senters was represented by defense counsel during the relevant state

proceedings 1 and he does not have a constitutional right to both the assistance of counsel and

adequate legal assistance from jail officials. See Smith v. Cty. of Santa Clara, 223 F. App'x 701,

702 (9th Cir. 2007) (affirming the dismissal of a pretrial detainee's claim that he was denied

adequate access to a law library in light of the fact that he had court-appointed counsel); United

States v. Wilson, 690 F.2d 1267, 1271 (9th Cir. 1982) (holding that access to a court-appointed

attorney satisfies prison authorities' obligation to provide prisoners meaningful access to the

courts); Lindquist v. Idaho State Bd. ofCorrec., 776 F.2d 851,855 (9th Cir. 1985) (holding that "a

prison must provide inmates with access to an adequate law library or, in the alternative, with

adequate assistance from persons trained in the law") (emphasis in original).

 III.   Remaining Defendants

        With respect to the remaining Defendants, Senters alleges:

                All Defendants, since August 15, 2019, until now, have placed Plaintiff into
        pre-trial incarceration, charged him, forced him to be prosecuted, to make his
        defense, and face trial, in a legal system whereby "reasonable doubt" by a least 1
        juror will not lead to a verdict of innocence - by the laws governing criminal trials
        in Oregon (a non-unanimous verdict requirement for conviction, the 10-12 rule,
        where only 10 of 12 jurors must agree to innocence to vindicate a defendant) such
        that there can be no justice for the Plaintiff, a case of the flagrant and systematic
        abuse of power."

Pl.' s Compl. at 4; see OR. CONST., art. I, § 11 (providing that ten members of a jury may return a

guilty verdict). 2


        1
        See Pl.' s Compl. at 4 (complaining that counsel rendered ineffective assistance "since
August 15, 2019"); State v. Senters, Lane County No. 19CR54082, docket sheet.

        2
        The constitutionality of a non-unanimous verdict is currently under consideration by the
U.S. Supreme Court in Ramos v. Louisiana, Sup. Ct. No. 18-5924.

PAGE 4 - ORDER OF DISMISSAL
       This Court abstains from considering this claim because its resolution would interfere with

Senters' ongoing criminal proceeding and he has not alleged facts to support the conclusion that

extraordinary circumstances warrant federal intervention. See ReadyLink Healthcare, Inc., 754

F.3d at 758; Younger, 401 U.S. at 43-54.

                                          CONCLUSION

       Based on the foregoing, this Court DISMISSES Senters' claims for ineffective assistance

of counsel related to his release on bail, and for the denial of access to the courts. This Court

ABSTAINS from exercising jurisdiction over Senters' remaining claims. Senters may file an

amended complaint, curing the deficiencies outlined above, within thirty days of the date of this

Order. The failure to do so will result in the dismissal of this proceeding.

      IT IS SO ORDERED.
                          ~
      DATED this    1.J._ day of March, 2020.


                                                     /~~
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 5 - ORDER OF DISMISSAL
